Citation Nr: 0206688	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  02-01 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro



INTRODUCTION

The veteran had active service from April 1, 1964, to 
December 4, 1964.

This appeal arises from a January 2002 rating decision of the 
Chicago, Illinois Regional Office (RO).  The Board also notes 
that the veteran elected in writing in March 2002 to have a 
videoconference hearing before a member of the Board.  He 
received written notice of a May 2002 hearing date by way of 
an April 2002 letter.  The veteran failed to appear for the 
May 2002 videoconference hearing.  Accordingly, the veteran's 
request for a hearing will be considered to have been 
withdrawn.  


FINDING OF FACT

The veteran does not have a neck disability attributable to 
military service.


CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements of the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a January 2002 rating decision of the evidence needed to 
substantiate his claim.  He was provided an opportunity to 
submit such evidence.  Moreover, in a February 2002 statement 
of the case, the RO notified the veteran of all regulations 
relating to his claim of service connection for a neck 
disability, informed him of the reasons it had denied his 
claim, and provided him additional opportunities to present 
evidence and argument in support of his claim.  The Board 
finds that the information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
(West Supp. 2001) in that the veteran was clearly notified of 
the evidence needed to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
indicated on his March 2001 claim that there were no post-
service medical records.  By way of letter in March 2001, the 
veteran was informed that the RO would attempt to obtain all 
evidence if the veteran provided authorizations.  On the 
January 2002 notice of disagreement, the veteran indicated 
that there was a witness to his alleged in-service injury who 
he would try to locate.  A February 2002 report of contact 
between the RO and the veteran's representative, indicates 
that the RO had been unable to contact the veteran by phone.  
It was noted that medical evidence had not been submitted.  
The report of contact concluded by indicating that the 
veteran had elected to have the RO review his case.  In 
short, VA has fulfilled the duty to assist by informing him 
that he had to either submit supporting evidence, or provide 
the RO with information and authorizations necessary to 
obtain information.  Nonetheless, the veteran has failed to 
provide any information upon which the RO could further 
develop the evidence in this case.  

As for whether further action should have been undertaken by 
way of obtaining a medical examination on the issue in 
question, the Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  66 Fed. Reg. 45630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4).  In this 
case, there is no competent medical evidence that the veteran 
has ever had a neck disability or symptoms of disability.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In March 2001, the veteran submitted a claim for compensation 
for a neck injury suffered during service.  He indicated that 
he had fallen from the back of a truck.  He reported that 
residuals of the neck injury had grown worse in recent years.  

On the January 1964 entrance examination and the November 
1964 separation physical examination, the spine was 
clinically evaluated as normal.  Medical history provided in 
November 1964 was negative for swollen or painful joints or 
bone, joint or other deformity.  The veteran had never worn a 
brace or back support.  He further indicated that he had 
never had any injury other than those already noted and that 
he had never treated himself for an illness other than a 
minor cold.  

On the notice of disagreement, the veteran acknowledged that 
there were no treatment records for the neck during service.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2001).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The veteran contends that he suffers from a neck disability 
that is the result of an injury suffered during service.  The 
evidence does not support this claim.  The medical record 
clearly fails to substantiate the presence of a neck 
disability either currently or at any time during the 
veteran's life.  In the absence of evidence to establish the 
current presence of a claimed disability, service connection 
may not be granted.  See Rabideau v. Derwinski, 2 Vet. App. 
141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The only evidence that would support the veteran's claim that 
he currently suffers from a neck disability that is related 
to service is found in his statements; however, lay evidence 
is inadequate to establish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for a neck disability is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

